Title: John Gilbank to the American Commissioners, 15 December 1778
From: Gilbank, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen
Nantz. Tuesday 15th. decr. 1778.—
I am sorry to be under the necessity of troubling you so often on so disagreable a subject and have no Apology but that to offer for again taking up your Attention.
I have had the honor to write you several letters stating my uncomfortable Situation, and flattered myself I had given reasons sufficient to induce a compliance with my requisition in those I have wrote since the receipt of yours dated 10th. Novr.—But to my great Mortification and concern I have not been favoured with any answer which I cannot account for, As, on aperusal of them I can’t find therein any thing disrespectful, or which deserves to be treated with such cruel neglect, I had almost said, Contempt.
If the Ships had sailed as soon as was expected, I should have lost the Opportunity, which yet offers, of going with them for want of money to defray the necessary Expences already incurred here during an unavoidable Stay of more than three Months; Their delay however gives me the Opportunity of applying to you again for such reasonable supplies as I have occasion for & again to assure you that without them I cannot go.
I need not I think mention that your regard for the honour of our Country will not permit you to suffer any Officer in its service to undergo the Consequences of being unable to discharge debts justly & necessarily incurred, while he has pay due to him.

I will not take more of your time by repeating the reasons of this Application, which I made use of in my former letters, but only appeal to your own feelings to conceive what Anguish of Mind I must suffer in a such a humiliating Situation—a Situation I have no right to expect—But which the chance of War has effected.
I humbly hope therefore that you will not deny me an Answer and will be kind enough, by return of Post, as the vessels now are expected to be ready in less than a Fortnight, to favour me with an Order for a Sum not less than one thousand Livres, which I hope can’t be thought extravagant considering the time I have been here, may stay, & the necessaries wanting for Sea; Or that you will give me Leave to draw upon you, by next Tuesday’s post, for that Sum to be placed to the Account of the honourable continental Congress in part of pay due to me; Your Silence on which head will be deemed Your approbation of the latter Proposition. I have the honor to be with respect Honorable Gentlemen Your most obedient and very humble Servant
Jno. Gilbank1st. Lieut: So. Carola. Contl. Regt. Artillery
Chez Madame Boucher a la Fosse Nants
 
Addressed: Aux Honorables / Les Honbles. B: Franklin, A: Lee, et J. Adams, Ecuyrs. / Plenipotentiaires deputès, des treize Etats Unis / de l’Amerique / Au Soin du Monsr. Le Grand.— Banquier / a Paris
Notations in different hands: J. Gilbank Nantes 15. Xbre. 1778. / 9.13  17.14
